Case 1:19-cv-11457-IT Document 94 Filed 03/09/20 Page 1 of 1

AO 88B (Rev. 06/09) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 1:19-CV-11457

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

This subpoena for (name of individual and title, ifany) First Data Corporation c/o Corporation Service Company RA

 

was received by me on (date) 02/26/2020 .

m1 served the subpoena by delivering a copy to the named person as follows: Alisha Smith, Process

 

Specialist, authorized recipient for First Data Corporation c/o Corporation Service Company, Registered

Agent, 40 Technology Pkwy S, Ste 300, Norcross, GA 30092 on (date) 03/02/2020 ; OF

 

C I returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this informati

Date: F BG LGEY

  

DONNIE C. BRILEY - PROCESS SERVER

Printed name and title

MLQ an ABC LEGAL COMPANY
2000 RIVEREDGE PKWY.
ATLANTA, GA 30328

 

Server’s address

Additional information regarding attempted service, etc:

III
